DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear which previously mentioned “reproduction speakers” that “one or more reproduction speakers in line 14 refers to, and it is further unclear if “a reproduction environment” in line 14 is the same as previously mentioned “the reproduction environment.”
As to claim 2, it is unclear if “a low-pass filter” is the same as “a low-pass filter” in claim 1.
As to claim 4, there is a lack of antecedent basis for “the gain.”
As to claim 6, it is unclear if “a high-pass filter” is the same as “a high pass filter” in claim 1.
As to claim 8, it is unclear if “a high-pass filter” is the same as “a high pass filter” in claim 1.
claim 10, it is unclear if “a low-pass filter” and “a high-pass filter” are the same as “a low pass filter” and “a high-pass filter” in claim 1. It is further unclear if “LFC speaker feed signals” is the same as “LFC speaker feed signals” in claim 1.
As to claim 11, it is unclear if “a low-pass filter” and “a high-pass filter” are the same as “a low pass filter” and “a high-pass filter” in claim 1. It is further unclear if “LFC speaker feed signals” is the same as “LFC speaker feed signals” in claim 1.
Claims 3, 5, 7, 9 and 12-16 are rejected for depending on the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (WO 2014/204911 A1) hereinafter “Fischer.”
As to claim 1, Fischer discloses an audio processing method, comprising: 
receiving audio data, the audio data comprising a plurality of audio objects, the audio objects including audio data and associated metadata, the metadata including audio object position data (¶0086, Fig. 8. Receive audio data including audio objects. Audio objects include object signals and metadata including position information.; 
receiving reproduction speaker layout data comprising an indication of one or more reproduction speakers in the reproduction environment and an indication of a location of the one or more reproduction speakers within the reproduction environment, wherein the reproduction speaker layout data includes low-frequency-capable (LFC) loudspeaker location data corresponding to one or more LFC reproduction speakers of the reproduction environment and main loudspeaker location data corresponding to one or more main reproduction speakers of the reproduction environment (¶0091, Fig. 8. Location of each speaker in playback environment and indication of speakers capable of reproducing low-frequency audio signals received.); 
rendering the audio objects into speaker feed signals based, at least in part, on the associated metadata and the reproduction speaker layout data, wherein each speaker feed signal corresponds to one or more reproduction speakers within a reproduction environment (¶0092, Fig. 8. Audio objects rendered into one or more speaker feed signals based, at least in part, playback environment and object metadata. Each speaker feed signal corresponds to at least one of the speakers of the playback environment.); 
applying a low-pass filter to the audio data of each of a plurality of audio objects to produce low-frequency (LF) audio objects (¶0088, Figs. 8-9. Applying a bass extraction process involving low-pass filters to the audio object signals, to produce extracted low-frequency audio signals.); 

outputting the LFC speaker feed signals to one or more LFC loudspeakers of the reproduction environment (¶0099. Bass reproducing speaker feeds provided to one or more speakers of the playback environment that are capable of reproducing low-frequency audio signals.);
providing high-pass-filtered speaker feed signals to one or more main reproduction speakers of the reproduction environment (¶0099. High-pass filtered speaker feed signals output to one or more speakers not used for low-frequency audio.).
	Fischer does not expressly disclose applying a high-pass filter to at least some of the speaker feed signals, to produce high- pass-filtered speaker feed signals.
	Instead Fischer (¶0092) discloses high pass filtering audio object signals and then rendering them into high pass filtered speaker feed signals (i.e. filtering before rendering instead of after, as claimed).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to high pass filter the signals after rendering instead of before. The motivation would have been that filtering before or after rendering is a simple design choice and provides the same outcome- high pass filtered speaker feed signals.
As to claim 14, Fischer discloses wherein the reproduction speaker layout data includes an indication of a location of one or more groups of reproduction speakers within the reproduction environment (¶0091, Fig. 8. Location of each speaker in playback environment and indication of speakers capable of reproducing low-frequency 
As to claim 15 it is rejected using the same motivation as claim 1 above with further reference made to Fischer (¶0030) disclosing an interface system and logic (control) system.
As to claim 16, it is rejected using the same motivation as claim 1 above with further reference made to Fischer (¶0018) disclosing software including instructions to control at least one apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JAMES K MOONEY/Primary Examiner, Art Unit 2654